                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

ISHA R. KABBA,                                    )
                                                  )
     Plaintiff,                                   )
                                                  )
v.                                                )       NO. 3:20-cv-00738
                                                  )
METROPOLITAN NASHVILLE                            )       JUDGE CAMPBELL
HOSPITAL AUTHORITY d/b/a                          )       MAGISTRATE JUDGE HOLMES
NASHVILLE GENERAL HOSPITAL,                       )
                                                  )
     Defendant.                                   )

                                        MEMORANDUM

         Pending before the Court is Defendant’s Motion to Dismiss Plaintiff’s Hostile Work

Environment and Section 1981 Claims. (Doc. No. 11). Plaintiff filed a Response in Opposition

(Doc. No 16) and Defendant filed a Reply (Doc. No. 18). For the reasons discussed below,

Defendant’s Motion to Dismiss will be DENIED.

                  I.      FACTUAL AND PROCEDURAL BACKGROUND

         Defendant Nashville Hospitality Authority d/b/a Nashville General Hospital hired Plaintiff

Isha Kabba around December 2018. (Doc. No. 1 ¶ 6). This lawsuit arises from Plaintiff’s

employment with Defendant. On August 30, 2020, Plaintiff filed suit against Defendant, alleging

violations of the Tennessee Human Rights Act (“THRA”), Tenn. Code Ann. § 4-21-101, et seq.,

Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e et seq., the Civil Rights

Act of 1991 and 42 U.S.C. § 1981(a), and the Tennessee Public Protection Act, Tenn. Code Ann.

§ 51-1-304. (Doc. No. 1). On October 12, 2020, Defendant moved to dismiss Plaintiff’s hostile




     Case 3:20-cv-00738 Document 23 Filed 09/21/21 Page 1 of 4 PageID #: 105
work environment claims and Section 1981 claims pursuant to Federal Rule of Civil Procedure

12(b)(6) for failure to state a claim. (Doc. No. 11).1

                                II.    STANDARD OF REVIEW

       Federal Rule of Civil Procedure 12(b)(6), permits dismissal of a complaint for failure to

state a claim upon which relief can be granted. For purposes of a motion to dismiss, a court must

take all of the factual allegations in the complaint as true. Ashcroft v. Iqbal, 556 U.S. 662 (2009).

To survive a motion to dismiss, a complaint must contain sufficient factual allegations, accepted

as true, to state a claim for relief that is plausible on its face. Id. at 678. A claim has facial

plausibility when the plaintiff pleads facts that allow the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged. Id. In reviewing a motion to dismiss, the

Court construes the complaint in the light most favorable to the plaintiff, accepts its allegations as

true, and draws all reasonable inferences in favor of the plaintiff. Directv, Inc. v. Treesh, 487 F.3d

471, 476 (6th Cir. 2007). Thus, dismissal is appropriate only if “it appears beyond doubt that the

plaintiff can prove no set of facts in support of his claim which would entitle him to relief.”

Guzman v. U.S. Dep't of Children’s Servs., 679 F.3d 425, 429 (6th Cir. 2012).

                                        III.    ANALYSIS

       To state a claim for hostile work environment under Title VII or the THRA, a plaintiff must

plead facts to show that: (1) she belonged to a protected class, (2) she was subject to unwelcome

harassment, (3) the harassment was based on race, (4) the harassment was sufficiently severe or

pervasive to alter the conditions of employment and create an abusive working environment, and

(5) Defendant knew or should have known about the harassment and failed to act. See Austin v.




       1
         The Court rejects Defendant’s challenge to Plaintiff’s Section 1981 claims as inadequately
developed. See McPherson v. Kelsey, 125 F.3d 989, 995–96 (6th Cir. 1997).

                                                  2

    Case 3:20-cv-00738 Document 23 Filed 09/21/21 Page 2 of 4 PageID #: 106
Alexander, 439 F. Supp. 3d 1019, 1024 (M.D. Tenn. 2020) (citing Waldo v. Consumers Energy

Co., 726 F.3d 802, 813 (6th Cir. 2013)).2

                Although a plaintiff must ultimately prove all of these elements to
                prevail, she does not have the initial burden of establishing a prima
                facie hostile work environment claim to survive a motion to dismiss.
                See Swierkiewicz, 534 U.S. at 512, 122 S.Ct. 992. Instead, the
                Complaint need only allege “sufficient ‘factual content’ from which
                a court, informed by its ‘judicial experience and common sense,’
                could ‘draw the reasonable inference’” that the plaintiff was subject
                to a hostile work environment. Keys v. Humana, Inc., 684 F.3d 605,
                610 (6th Cir. 2012) (quoting Iqbal, 556 U.S. at 678, 129 S.Ct. 1937).

Id. “‘[W]hether an environment is ‘hostile’ or ‘abusive’ can be determined only by looking at all

the circumstances.’” Williams v. CSX Transp. Co., 643 F.3d 502, 511 (6th Cir. 2011) (quoting

Harris v. Forklift Sys., Inc., 510 U.S. 17, 23 (1993)).

        Defendant argues that the Complaint fails to state a plausible claim that the alleged conduct

was severe or pervasive enough to establish a prima facie case of hostile work environment. In her

response, Plaintiff asserts that the Complaint alleges a long-running series of harassment and

hostility from Defendant after she reported racist comments made by her Team Lead in March

2019, specifically that she “was targeted with: (1) false accusations of insubordination from the

reported-Team Lead; (2) a later-rescinded termination under the false pretense of a policy

violation; (3) a rescinded promise of promotion to full-time employment status; (4) concocted

criticisms of attendance and poor performance on a regular basis; (5) elevated incidents of hostile

treatment and ill demeanor during workplace interactions on a daily basis; (6) multiple failures to

hire for available jobs she was qualified for and previously promised; (7) having work hours [thus

income] cut in response to protected conduct; (8) elevated hostilities and criticisms after filing a

charge with the EEOC; (9) an attempted extortion to have her drop her EEOC charge in exchange


        2
          Id. at n. 2 (“The analysis of claims brought pursuant to the THRA is identical to the analysis used
for Title VII claims.”) (quoting Bailey v. USF Holland, Inc., 526 F.3d 880, 885 n.1 (6th Cir. 2008)).

                                                     3

    Case 3:20-cv-00738 Document 23 Filed 09/21/21 Page 3 of 4 PageID #: 107
for a full-time position and increased work hours; (10) a physical assault by a member of

Defendant’s management; and (11) after filing a police report related to the assault, an immediate

termination.” (Doc. No. 16 at 9-10).

       These allegations are more than “simple teasing, offhand comments, and isolated

incidents.” See Faragher v. City of Boca Raton, 524 U.S. 775, 788 (1998) (internal citation

omitted). Taking all of the factual allegations in the Complaint as true and drawing all reasonable

inferences in favor of Plaintiff, the Court finds the Complaint alleges sufficient factual content

from which the Court can draw the inference that the abusive environment was severe and

pervasive, such that a reasonable person would find it to be hostile. See Navarro-Teran v. Embraer

Aircraft Maint. Servs., Inc., 184 F. Supp. 3d 612, 623 (M.D. Tenn. 2016) (finding allegations of

insults, physical attacks, and demeaning work assignments sufficient to state claim for hostile work

environment). Accordingly, Defendant’s motion to dismiss Plaintiff’s hostile work environment

claims will be denied.

       An appropriate order will enter.
                                                         ________________________________
                                                         WILLIAM L. CAMPBELL, JR.
                                                         UNITED STATES DISTRICT JUDGE




                                                 4

    Case 3:20-cv-00738 Document 23 Filed 09/21/21 Page 4 of 4 PageID #: 108
